Citation Nr: 0529905	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and mother


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1980 to December 
1981.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the record, the Board finds that a remand is 
warranted in this matter for three reasons.  

First, the veteran claimed service connection for emotional 
distress in November 2002.  It appears from the record that 
the RO did not, in response to this claim, send to the 
veteran a notice letter in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).

Second, the veteran underwent a VA compensation examination 
in February 2004.  The examiner inquired into whether the 
veteran has post-traumatic stress disorder (PTSD).  The 
examiner did not render an opinion as to whether any 
psychiatric disorder relates to service.  38 U.S.C.A.§ 5103A 
(d) (West 2002).  

Third, as was noted in the May 2005 Board hearing, the 
veteran has submitted evidence to the Board since this matter 
was certified for appeal in February 2005.  In March 2005, 
the veteran submitted a lay statement from an acquaintance.  
In May 2005, the veteran submitted VA medical treatment 
records from St. Cloud VA Medical Center in Minnesota.  The 
record indicates that the agency of original 


jurisdiction (the RO) has not reviewed this evidence.  And, 
as indicated by the veteran during his Board hearing, he is 
not waiving such review.  As such, it is necessary to remand 
the case to the RO for initial consideration of the newly 
submitted evidence.  See 38 C.F.R. § 20.1304 (2005).   

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
emotional distress claim, and the 
respective obligations of VA and the 
veteran in obtaining that evidence.  He 
should also be requested to provide any 
evidence in his possession that pertains 
to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Pelegrini v. Principi, 18 Vet. App 112 
(2004).  

2.  The veteran should be contacted and 
asked to identify all treatment (VA and 
non-VA) received for emotional distress 
or other psychiatric disability since 
service discharge, including the names 
and addresses of all health care 
providers and approximate dates of 
treatment.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the identified 
health care providers and request copies 
of all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record.



3.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature, severity and 
etiology of any psychiatric disorder 
currently present.  All indicated tests 
should be performed.  The claims file 
should be provided to the examiner for 
review of pertinent documents therein in 
connection with the examination.  The 
veteran's complaints and examination 
findings should be recorded in full.  The 
examiner should advance an opinion as to 
the likelihood (likely, at least as 
likely as not, not likely) that any 
currently present psychiatric disorder is 
related to the veteran's active service.  
The examiner should provide a complete 
rationale for conclusions reached.   

4.  The RO should then readjudicate the 
issue on appeal, to include consideration 
of the evidence submitted to the Board 
since certification of the appeal.  If 
the determination remains unfavorable to 
the veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

